 



Exhibit 10.42
FINAL
PERFORMANCE FOOD GROUP COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
Effective January 1, 1998
Amended and Restated
Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
TABLE OF CONTENTS

              Page
ARTICLE I  Definitions
    2  
1.01 Account
    2  
1.02 Administrator
    2  
1.03 Adopting Employer
    2  
1.04 Affiliate
    2  
1.05 Base Salary
    2  
1.06 Beneficiary
    2  
1.07 Board
    3  
1.08 Bonus
    3  
1.09 Change in Control
    3  
1.10 Code
    3  
1.11 Commission
    3  
1.12 Committee
    3  
1.13 Company
    3  
1.22 Company Match Account
    3  
1.23 Company Matching Contribution
    3  
1.14 Deferral Contribution
    4  
1.15 Deferral Election
    4  
1.16 Deferral Year
    4  
1.17 Effective Date
    4  
1.18 Eligible Executive
    4  
1.20 ESOP
    4  
1.21 Key Employee
    4  
1.24 Participant
    5  
1.25 Plan
    5  
1.26 Plan Year
    5  
1.26 Termination of Employment
    5  
1.27 Year of Service
    5  
 
       
ARTICLE II  Eligibility and Participation
    6  
2.01 Eligibility
    6  
2.02 Participation
    6  
2.03 Cessation of Participation
    6  
 
       
ARTICLE III  Elections
    7  
3.01 Deferral Elections
    7  
3.02 Procedures for Deferral Elections
    7  
3.03 Matching Contribution
    8  

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE IV  Accounts and Investments
    9  
4.01 Accounts
    9  
4.02 Investments
    9  
4.03 Equitable Adjustment in Case of Error or Omission
    10  
 
       
ARTICLE V  Vesting
    11  
5.01 Vesting in Deferral Contributions
    11  
5.02 Vesting in Matching Contributions
    11  
5.03 Death While Employed
    11  
5.04 Change in Control
    11  
 
       
ARTICLE VI  Time and Form of Payment of Benefits
    12  
6.01 Payment of Accounts
    12  
6.02 Payment of Matching Account
    13  
6.03 Form of Payment
    14  
6.04 Payment of Death Benefit
    14  
6.05 Hardship Distribution
    15  
6.06 Alternate Election
    15  
6.07 Payments to Minors and Incompetents
    15  
6.08 Distribution of Benefit When Distributee Cannot Be Located
    16  
6.09 Acceleration of Benefits Prohibited
    16  
 
       
ARTICLE VII  Beneficiary Designation
    17  
 
       
ARTICLE VIII  Funding
    18  
8.01 Unfunded Plan
    18  
8.02 Life Insurance
    18  
8.03 Trust
    18  
 
       
ARTICLE IX  Plan Adminstration
    19  
9.01 Appointment of Administrator
    19  
9.02 Duties and Responsibilities of Plan Administrator
    19  
9.03 Claims Procedures
    19  
 
       
ARTICLE X  ESOP Replacement Plan Account
    21  
10.01 Defined Terms
    21  
10.02 Participation
    21  
10.03 Amount of Benefits
    21  
10.04 Investments
    22  
10.05 Vesting
    22  
10.06 Benefit Commencement and Payment Options
    22  
10.07 Death Benefits
    23  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE XI  Amendment or Termination of Plan
    24  
 
       
ARTICLE XII  Miscellaneous
    25  
12.01 Non-assignability
    25  
12.02 Notices and Elections
    25  
12.03 Delegation of Authority
    25  
12.04 Service of Process
    25  
12.05 Governing Law
    25  
12.06 Binding Effect
    25  
12.07 Severability
    26  
12.08 Gender and Number
    26  
12.09 Titles and Captions
    26  
12.10 Omnibus Provisions
    26  
 
       
APPENDIX A  PRE-2005 PLAN PROVISIONS
       

iii



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
INTRODUCTION
     Performance Food Group Company (the “Company”) established the Performance
Food Group Company Executive Deferred Compensation Plan (the “Plan”) effective
January 1, 1998, as a plan that is unfunded and maintained by the Company and
any other Adopting Employers primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
described in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of the
Employee Retirement Income Security Act of 1974.
     The Plan has been operated in good faith compliance with the requirements
of Section 409A of the Internal Revenue Code of 1986 (the “Code”) since
January 1, 2005. Effective January 1, 2005, the Plan is amended to conform the
written terms of the Plan to the requirements of Section 409A of the Code. These
amendments apply solely to amounts accrued on and after January 1, 2005, plus
any amounts accrued prior to January 1, 2005, that are not earned and vested as
of December 31, 2004. Amounts accrued prior to January 1, 2005, that are earned
and vested as of December 31, 2004, shall remain subject to the terms of the
Performance Food Group Company Executive Deferred Compensation Plan as in effect
on December 31, 2004, the operative provisions of which are attached hereto as
Appendix A.

 



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE I
Definitions
     The following words and terms as used in this Plan shall have the meaning
set forth below, unless a different meaning is clearly required by the context:
1.01 Account
     Account means a bookkeeping account established for a Participant under
Article IV hereof. Effective January 1, 2005, the Company shall maintain a
Pre-2005 Account and Post-2004 Account for each Participant. A Participant’s
Pre-2005 Account shall document the amounts deferred under the Plan by the
Participant and any other amounts credited hereunder which are earned and vested
prior to January 1, 2005, plus earnings thereon, and shall be determined in
accordance with the provisions of Appendix A. A Participant’s Post-2004 Account
shall document the amounts deferred under the Plan by the Participant and any
other amounts credited hereunder on and after January 1, 2005, plus earnings
thereon. Where applicable, a Participant’s Pre-2005 Account and Post-2004
Account may be referred to collectively as the Participant’s “Account.”
1.02 Administrator
     Administrator means the Committee, or such other entity appointed by the
Company to administer the Plan.
1.03 Adopting Employer
     Adopting Employer means any “Adopting Employer” as defined in the ESOP.
1.04 Affiliate
     Affiliate means any subsidiary, parent, affiliate, or other related
business entity to the Company.
1.05 Base Salary
     Base Salary means the Participant’s annualized base salary for the Plan
Year.
1.06 Beneficiary
     Beneficiary means the person or persons designated by a Participant on a
form and in a manner prescribed by the Administrator in accordance with
Article VII.

-2-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
1.07 Board
     Board means the Board of Directors of the Company.
1.08 Bonus
     Bonus means any cash remuneration paid to a Participant under any incentive
plan sponsored by the Company.
1.09 Change in Control
     Change in Control is defined in the Company’s 2003 Equity Incentive Plan.
1.10 Code
     Code means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
1.11 Commission
     Commission means cash remuneration paid to a Participant under a commission
arrangement adopted by the Company.
1.12 Committee
     Committee means the administrative committee for the ESOP, which serves as
the plan administrator of the ESOP.
1.13 Company
     Company means Performance Food Group Company, or any successor thereto.
1.14 Company Match Account
     Company Match Account means the portion of a Participant’s Account that is
attributable to Company Matching Contributions made by the Company pursuant to
Plan section 3.03.
1.15 Company Matching Contribution
     Company Matching Contribution means the Company’s discretionary
contribution made in relation to a Participant’s Deferral Contribution for a
Plan Year

-3-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
1.16 Deferral Contribution
     Deferral Contribution means the portion of a Participant’s Base Salary,
Bonus and/or Commissions that is deferred under the Plan.
1.17 Deferral Election
     Deferral Election means an irrevocable election in writing executed by the
Eligible Executive or Participant and timely filed with the Administrator to
defer a portion of the Participant’s Base Salary, Bonus and/or Commission.
1.18 Deferral Year
     Deferral Year means the Plan Year with respect to which a Deferral
Contribution is made. For purposes hereof, a Deferral Contribution is considered
made with respect to the Plan Year in which the Base Salary or Bonus was earned.
A Deferral Contribution is considered made with respect to the Plan Year in
which the Commission was paid.
1.19 Effective Date
     Effective Date means the Effective Date of the Plan, which is January 1,
1998. The Effective Date of the amended and restated Plan is January 1, 2007.
1.20 Eligible Executive
     Eligible Executive means any employee of the Company or an Adopting
Employer who is a member of a select group of highly compensated or management
employees designated by the Compensation Committee of the Board to participate
in the Plan. An employee shall cease to be an Eligible Executive upon a
determination by the Compensation Committee of the Board that he is no longer a
member of a select group of highly compensated or management employees.
1.21 ESOP
     ESOP means the Performance Food Group Company Employee Savings and Stock
Ownership Plan, and as amended from time to time.
1.22 Key Employee
     Key Employee means an Eligible Executive who, as of December 31 of any Plan
Year, satisfies the requirements of Code section 416(i) (without regard to Code
section 416(i)(5)). Such Eligible Executive will be considered a Key Employee
for purposes of the Plan for the 12-month period commencing on the next
following April 1; provided, however, that an individual will not be considered
a Key Employee unless at the time of his or her Termination of Employment, the
Company is considered a public company pursuant to Code section 409A.

-4-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
1.23 Participant
     Participant means an individual who satisfies the requirements to be a
Participant pursuant to Article II.
1.24 Plan
     Plan means the Performance Food Group Company Executive Deferred
Compensation Plan as amended and restated effective January 1, 2007.
1.25 Plan Year
     Plan Year means the 12-month period beginning each January 1.
1.26 Termination of Employment
     Termination of Employment means a Participant’s separation from service
from the Company or any Affiliate, whether by retirement or termination of
employment, consistent with Code section 409A and Treasury Regulations
thereunder.
1.27 Year of Service
     Year of Service means each period of 365 days beginning with the
Participant’s date of hire with the Company and ending with the Participant’s
Termination of Employment with the Company or death, if earlier.

-5-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE II
Eligibility and Participation
2.01 Eligibility
     An Eligible Executive shall be eligible to become a Participant in the Plan
as of January 1 of any Plan Year as of which he is an Eligible Executive.
2.02 Participation
     In order to participate in the Plan, an Eligible Executive must file with
the Administrator a Deferral Election form and complete a Beneficiary
designation form in accordance with the procedures described in Plan section
3.02. In addition, the Committee may establish such other enrollment
requirements as it determines in its sole discretion are necessary.
2.03 Cessation of Participation
     A Participant shall cease to be a Participant upon receiving payment for
the full amount of benefits to which the Participant is entitled pursuant to the
Plan or upon a determination by the Compensation Committee of the Board that he
is no longer eligible to participate in the Plan.

-6-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE III
Elections
3.01 Deferral Elections
     An Eligible Executive shall become a Participant with respect to a Plan
Year only if he or she timely files a Deferral Election form for such Plan Year,
along with such other elections as the Administrator deems necessary or
advisable under the Plan.
3.02 Procedures for Deferral Elections
     (a) Amount of Deferral Contributions. The maximum Deferral Contribution
with respect to any Participant for a Plan Year shall be a percentage, as
announced by the Administrator, of his or her Base Salary, Bonus and/or
Commission for such Plan Year, and such election shall be expressed by the
Participant’s indication of (i) a specified dollar amount, (ii) a stated
percentage, or (iii) a stated percentage in excess of a dollar level, as
announced by the Administrator, of the Participant’s Base Salary, Bonus and/or
Commission for a given Plan Year. Any such deferral shall be based on a
Participant’s Base Salary, Bonus and/or Commission that would have been paid but
for the Participant’s election to make a contribution to this Plan or to the
ESOP under Code section 401(k).
     (b) Deferral Elections. A separate Deferral Election form must be filed for
each Plan Year. Except as provided in subsection (c) below, a Participant may
make an election to defer Base Salary, Bonus and/or Commission for a Plan Year
only if the Deferral Election is made not later than December 31 of the prior
Plan Year. Such election may be changed or revoked for a Plan Year at any time
prior to December 31 of the prior calendar year. If a Deferral Election form is
revoked as set forth on the preceding sentence, a new Deferral Election form may
not be executed until the next Plan Year.
     (c) First Year of Eligibility. In the case of the first Plan Year in which
an Eligible Executive becomes eligible to participate in the Plan, the Eligible
Executive must make an initial deferral election within 30 days after the date
he or she becomes eligible to participate in the Plan. Such election shall be
valid only with respect to Base Salary, Bonus and/or Commission paid for
services rendered after the date of the initial deferral election and, in the
case of Bonus payments, may relate only to the portion of the Bonus payments
equal to (i) the total amount of the Eligible Executive’s Bonus payments,
multiplied by (ii) the ratio of the number of days remaining in the service
period for which the Bonus payments are paid after the election, over the total
number of days in such service period. Such election will become irrevocable on
the 30th day after such Eligible Executive becomes eligible to participate in
the Plan and shall apply to Base Salary, Bonus and/or Commission earned after
the date the election becomes irrevocable.

-7-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
3.03 Company Matching Contribution
     (a) Individuals eligible for a Company Matching Contribution will be
identified by the Compensation Committee of the Board prior to the Plan Year for
which the individual will be designated as eligible to receive Company Matching
Contributions.
     (b) Once an individual is designated as eligible to receive a Company
Matching Contribution under the Plan, such individual must remain employed by
the Company as of the last day of the Plan Year for which such Company Matching
Contribution is made.
     (c) The Compensation Committee of the Board shall announce, prior to the
beginning of each Plan Year, the amount of the Company Matching Contribution.

-8-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE IV
Accounts and Investments
4.01 Accounts
     The following Accounts shall be established for each Participant:
     (a) Deferral Account. A Participant’s Deferral Account shall be credited
with such Participant’s Pre-2005 Deferral Contributions and any investment
earnings and losses thereon.
     (b) Termination Account. A Participant’s Termination Account shall be
credited with Deferral Contributions made after December 31, 2004, and any
investment earnings and losses thereon, that the Participant elects to receive
on or after his Termination of Employment.
     (c) Special Purpose Account. A Participant’s Special Purpose Account shall
be credited with Deferral Contributions made on or after December 31, 2004, and
any investment earnings or losses thereon, which the Participant elects to
receive on a specific date. A Participant may have one or more Special Purpose
Accounts at any time.
     (d) Company Match Account. A Participant’s Company Match Account shall be
credited with such Participant’s Company Matching Contribution pursuant to Plan
section 3.03.
4.02 Investments
     A Participant may direct by written instruction delivered to the
Administrator that his Accounts be valued as if they were invested in one or
more of investment funds selected by the Committee. A Participant may select one
or more investment fund(s) and may make a separate selection with respect to
each Account at any time. Participants may change their selection of investment
funds from time to time in accordance with the procedure prescribed by the
Administrator. Any such change, which must be submitted to the Administrator in
writing, through the voice response system or web-site, will become effective as
soon as administratively practicable.
     The portion of a Participant’s Account valued by reference to the
investment funds shall be valued daily based upon the performance of the
investment fund(s) selected by the Participant. Such valuation shall reflect the
net asset value expressed per share of the designated investment fund(s). The
fair market value of an investment fund shall be determined by the
Administrator. It shall represent the fair market value of all securities or
other property held for the respective fund, plus cash and accrued earnings,
less accrued expenses and proper charges against the fund. A Participant shall
submit his investment selection to the Administrator in writing, through the
voice response system or web-site. If any Participant fails to file a
designation, he shall be deemed to have designated the investment of his Account
in the investment fund selected by the Administrator.

-9-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
4.03 Equitable Adjustment in Case of Error or Omission
     If an error or omission is discovered in the Account of a Participant, the
Administrator shall make such equitable adjustments as the Administrator deems
appropriate.

-10-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE V
Vesting
5.01 Vesting in Deferral Contributions
     A Participant’s Deferral Contributions and earnings thereon shall be fully
vested and non-forfeitable at all times.
5.02 Vesting in Company Matching Contributions
     Subject to Plan sections 5.03 and 5.04, if a Participant has a Termination
of Employment prior to completing ten Years of Service under this Plan, the
following schedule will apply with regard to his vested interest in his Company
Match Account and earnings thereon made on or after January 1, 2007:

      Years of Service   Vested percentage  
 
 
Less than 5
  0%
5 but less than 6
  50%
6 but less than 7
  60%
7 but less than 8
  70%
8 but less than 9
  80%
9 but less than 10
  90%
10 or more
  100%

5.03 Death While Employed
     Notwithstanding Plan section 5.02, if a Participant dies while employed by
the Company, he shall be fully vested in his Company Match Account and earnings
thereon.
5.04 Change in Control
     Notwithstanding Plan section 5.02, a Participant shall be fully vested in
his Company Match Account and earnings thereon upon a Change in Control.

-11-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE VI
Time and Form of Payment of Benefits
6.01 Payment of Accounts
     (a) Termination Account. A Participant may elect, at the time he completes
his Deferral Election form for the first Plan Year in which he defers Base
Salary, Bonus and/or Commission to his Termination Account to have all or a
portion of his Termination Account payable:
     (i) at the time of his Termination of Employment; or
     (ii) (A) at the time of his Termination of Employment with respect to a
portion of his Termination Account as elected by the Participant, and
(B) annually on each anniversary of his Termination of Employment with respect
to a portion of his Termination Account as elected by the Participant, and
(C) with the remaining portion paid in annual installments of two to 10 years as
elected by the Participant; or
     (iii) the earlier of the Participant’s Termination of Employment or the
date elected by the Participant.
     (iv) In the event a Participant fails to make an election under this Plan
section, his Termination Account shall be payable upon his Termination of
Employment, subject to subsection (f) below.
     (b) Special Purpose Account. A Participant may elect, at the time he
completes his Deferral Election form for the first Plan Year in which he defers
Base Salary, Bonus and/or Commission to a Special Purpose Account commencing on
or after January 1, 2005 to have all or a portion of his Special Purpose Account
payable on a specified date after the last day of the Plan Year that is at least
one Plan Year after the Plan Year to which the Deferral Contribution relates. A
Participant may select a specified payment date for each Special Purpose
Account. In the event a Participant fails to make a valid election under this
Plan section, his Special Purpose Account shall be paid at the earliest date
such Participant could have specified for such Deferral Contributions.
     (c) Deferral Account. A Participant’s Deferral Account shall be paid in
accordance with the provisions of Appendix A attached hereto.
     (d) Form of Payment. A Participant shall elect on a payment election form
to receive his benefits under this Plan section in a lump sum or in annual
installments of two to 10 years for each payment date or payment event. In the
event a Participant fails to make an election under this subsection, his payment
shall be paid in a lump sum.

-12-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
     (e) Timing of Payment. Payment made on a date or event specified in this
Plan section shall be treated as made upon such date or event if it is made by
the end of the calendar year in which such date or event occurs, or, if later,
by the 15th day of the third month following such date or event.
     (f) Delay for Key Employees. In the case of an individual who is a Key
Employee on his Termination of Employment, with respect to any payments payable
upon Termination of Employment of his Termination Account or Special Purpose
Account, the lump sum shall be made, or installments payments shall commence, on
the first day of the month following the six-month anniversary of the
Participant’s Termination of Employment. In the case of installment payments to
a Key Employee, the first payment shall include a “catch-up” amount equal to the
sum of payments that would have been made to the Participant during the period
preceding the first payment date if no 6-month delay had applied. This
subsection will not apply to a Participant’s Deferral Account.
6.02 Payment of Company Match Account
     (a) Timing. A Participant may elect on a payment election form by
December 31 of the Plan Year immediately preceding the Plan Year for which he
first becomes eligible under the Plan to receive his Company Match Account:
     (i) at the time of his Termination of Employment; or
     (ii) on a date specified by the Participant that is no earlier than the
later of (A) the first day of the second Plan Year following the Plan Year to
which the Company Matching Contribution relates, or (B) the date on which the
Participant’s Company Matching Contributions become fully vested in accordance
with Plan section 5.02; or
     (iii) the earlier of the dates specified in (i) or (ii) above.
     (iv) In the event a Participant fails to make an election under this Plan
section, his Company Matching Account shall be payable upon his Termination of
Employment, subject to subsection (c) below.
     (v) Payment made on a date or event specified in this Plan section shall be
treated as made upon such date or event if it is made by the end of the calendar
year in which such date or event occurs, or, if later, by the 15th day of the
third month following such date or event.
     (b) Form of Payment. A Participant may elect on a payment election form by
December 31 of the Plan Year immediately preceding the Plan Year for which he
first becomes eligible under the Plan to receive his Company Match Account in a
lump sum or in annual installments of two to 10 years for each payment date or
payment event. In the event a

-13-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
Participant fails to make an election under this subsection, his payment shall
be paid in a lump sum.
     (c) Delay for Key Employees. In the case of an individual who is a Key
Employee on his Termination of Employment, the lump sum shall be made, or
installments payments shall commence, on the first day of the month following
the six-month anniversary of the Participant’s Termination of Employment. In the
case of installment payments to a Key Employee, the first payment shall include
a “catch-up” amount equal to the sum of payments that would have been made to
the Participant during the period preceding the first payment date if no
six-month delay had applied.
6.03 Changes in the Timing and Form of Payment for Post-2004 Accounts
     A Participant may change his or her election to a subsequent payout by
submitting a new payment election form to the Administrator. Such election may
not take effect until at least 12 months after the date on which the election is
made, the election must be made at least 12 months before the payment is
scheduled to be made, and the payment with respect to which such election is
made must be deferred for a period not less than five years from the date the
payment would otherwise be made or commence. The payment election form most
recently accepted by the Administrator shall govern the payout of the benefits.
6.04 Payment of Death Benefit
     (a) If a Participant dies after benefits have commences but before all
benefits are paid in full, the Participant’s unpaid Account balance payments
shall continue and shall be paid to the Participant’s Beneficiary over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived.
     (b) If the Participant dies before benefits have commenced, the
Participant’s Beneficiary shall receive a death benefit equal to the value of
Participant’s Account, which shall be paid in accordance with the Participant’s
election in effect on the date of the Participant’s death.
     (c) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on a beneficiary designation form whether
the death benefit shall be received by his or her Beneficiary in a lump sum or
in annual installments of two to 10 years. The lump sum payment shall be made,
or installment payments shall commence, 90 days after the day the Administrator
is provided with proof that is satisfactory to the Administrator of the
Participant’s death. Subsequent installment payments shall be made annually on
each anniversary of the first payment date.
     (d) Payment made on a date or event specified in this Plan section shall be
treated as made upon such date or event if it is made by the end of the calendar
year in which such date or event occurs, or, if later, by the 15th day of the
third month following such date or event.

-14-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
6.05 Hardship Distribution
     (a) A distribution of a portion of the Participant’s Account because of an
Unforeseeable Emergency will be permitted only to the extent required by the
Participant to satisfy the emergency need. Whether an Unforeseeable Emergency
has occurred will be determined by the Administrator, in its sole and exclusive
discretion. Distributions in the event of an Unforeseeable Emergency may be made
by and with the approval of the Administrator upon written request by a
Participant.
     (b) An “Unforeseeable Emergency” is defined as a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case, but, in any event, any distribution under this Plan
section 6.05 shall not exceed the remaining amount required by the Participant
to resolve the hardship after (i) reimbursement or compensation through
insurance or otherwise, (ii) obtaining liquidation of the Participant’s assets,
to the extent such liquidation would not itself cause a severe financial
hardship, or (iii) suspension of deferrals under the Plan. A Participant
claiming hardship shall be required to submit to the Administrator documentation
of the hardship and proof that the loss is not covered by other means.
6.06 Alternate Election
     Notwithstanding a Participant’s elections under Plan sections 6.01 and
6.02, a Participant may elect on a payment election form at the time he first
becomes eligible under the Plan to have his Post-2004 Account under the Plan
paid in a lump sum within 30 days following (i) the Participant’s Termination of
Employment within two years following a Change in Control or (ii) the
Participant’s involuntary (including for disability) or voluntary Termination of
Employment following a reduction in Participant’s base salary or bonus, any
material reduction in the level of responsibility, position (including status,
office, title, reporting relationships or working conditions), authority or
duties of the Participant or any relocation to which the Participant has not
agreed to an office of the Company or Adopting Employer more than 35 miles from
the office where the Participant was located or any increase in the
Participant’s required travel amounting to a constructive relocation; provided,
however, in the event of an individual who is a Key Employee on his date of
Termination of Employment, Plan section 6.01(f) or 6.02(c), as applicable, shall
apply solely with respect to his Termination Account, Special Purpose Account
and Company Match Account.
6.07 Payments to Minors and Incompetents
     If a Participant or Beneficiary entitled to receive any benefits hereunder
is a minor or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, or is deemed so by the Administrator, benefits will
be paid to such person as the Administrator may

-15-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
designate for the benefit of such Participant or Beneficiary. Such payments
shall be considered a payment to such Participant or Beneficiary and shall, to
the extent made, be deemed a complete discharge of any liability for such
payments under the Plan.
6.08 Distribution of Benefit When Distributee Cannot Be Located
     The Administrator shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or a Participant’s Beneficiary
entitled to benefits under the Plan, including the mailing by certified mail of
a notice to the last known address shown on the Company’s or the Administrator’s
records. If the Administrator is unable to locate such a person entitled to
benefits hereunder, or if there has been no claim made for such benefits, the
Company shall continue to hold the benefit due such person.
6.09 Acceleration of Benefits Prohibited
     Except as provided in Treasury Regulations, no acceleration in the time or
schedule of any payment or amount scheduled to be paid from the Participant’s
Post-2004 Account is permitted.

-16-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE VII
Beneficiary Designation
     A Participant may designate a Beneficiary and a contingent Beneficiary. Any
Beneficiary designation made hereunder shall be effective only if properly
signed and dated by the Participant and delivered to the Administrator prior to
the time of the Participant’s death. The most recent Beneficiary designation
received by the Administrator shall be the effective Beneficiary designation for
all Plan Years and shall supercede all prior Beneficiary designations unless
specifically designated otherwise. Any Beneficiary designation hereunder shall
remain effective until changed or revoked hereunder.
     A Beneficiary designation may be changed by the Participant at any time, or
from time to time, by filing a new designation in writing with the
Administrator.
     If the Participant dies without having designated a Beneficiary or a
contingent Beneficiary or if the Participant dies and the Beneficiary and
contingent Beneficiary so named by the Participant have both predeceased the
Participant, then the Participant’s estate shall be deemed to be his
Beneficiary. In the event that the Participant dies and the Beneficiary so named
by the Participant has predeceased the Participant, then the surviving
contingent Beneficiary, if any, shall be the Beneficiary.
     If a Beneficiary of the Participant shall survive the Participant but shall
die before the Participant’s entire benefit under the Plan has been distributed,
then the unpaid balance thereof shall be distributed to any other beneficiary
named by the deceased Beneficiary to receive his interest or, if none, to the
estate of the deceased Beneficiary.

-17-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE VIII
Funding
8.01 Unfunded Plan
     All Plan Participants and Beneficiaries are general unsecured creditors of
the Company with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Company to make benefit payments in the future. It is the
intention of the Company that the Plan be considered unfunded for tax purposes.
8.02 Life Insurance
     The Company may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.
8.03 Trust
     The Company may, but is not required to, establish a grantor trust which
may be used to hold assets of the Company which are maintained as reserves
against the Company’s unfunded, unsecured obligations hereunder. Such reserves
shall at all times be subject to the claims of the Company’s creditors. To the
extent such trust or other vehicle is established, and assets contributed, for
the purpose of fulfilling the Company’s obligation hereunder, then such
obligation of the Company shall be reduced to the extent such assets are
utilized to meet its obligations hereunder. Any such trust and the assets held
thereunder are intended to conform in substance to the terms of the model trust
described in Revenue Procedure 92-64.

-18-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE IX
Plan Administration
9.01 Appointment of Administrator
     The Company shall serve as the Administrator unless the Committee has
appointed one or more persons to serve as the Administrator for the purpose of
administering the Plan. In the event more than one person is appointed, the
persons shall form a committee for the purpose of functioning as the
Administrator. If the Committee has so appointed an Administrator, the person or
committeemen serving as Administrator shall serve for indefinite terms at the
pleasure of the Committee, and may, by 30 days prior written notice to the
Committee, terminate such appointment.
9.02 Duties and Responsibilities of Administrator
     (a) The Administrator shall maintain and retain necessary records regarding
its administration of the Plan.
     (b) The Administrator is empowered to settle claims against the Plan and to
make such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the
Plan.
     (c) The Administrator has the authority in its sole judgment and discretion
to construe the Plan, correct defects, supply omissions or reconcile
inconsistencies to the extent necessary to effectuate the Plan, and such action
shall be conclusive and binding on all Participants.
9.03 Claims Procedures
     (a) Any claim by a Participant or his or her Beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the Administrator. The
Administrator shall be responsible for deciding whether such claim is payable,
or the claimed relief otherwise is allowable, under the provisions and rules of
the Plan (a “Covered Claim”) and in accordance with the requirements of the
Employee Retirement Income Security Act of 1974, as amended, and Department of
Labor regulations thereunder. As such, the Administrator shall be responsible
for providing a full review of the Administrator’s decision with regard to any
claim, upon a written request.
     (b) Each Claimant or other interested person shall file with the
Administrator such pertinent information as the Administrator may specify, and
in such manner and form as the Administrator may specify; and, such person shall
not have any rights or be entitled to any benefits, or further benefits,
hereunder, as the case may be, unless the required information is filed by the
Claimant or on behalf of the Claimant. Each Claimant shall supply, at such times
and in such manner as may be required, written proof that the benefit is covered
under the Plan.

-19-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
If it is determined that a Claimant has not incurred a Covered Claim or if the
Claimant shall fail to furnish such proof as is requested, no benefits, or no
further benefits, hereunder, as the case may be, shall be payable to such
Claimant.

-20-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
Article X
ESOP Replacement Plan Account
     This ESOP Replacement Account was established by the Company in accordance
with the terms set forth below, effective January 1, 1988, to provide benefits
for certain employees who were restricted from receiving contributions
attributable to the employee stock ownership portion Savings Plan. The following
Plan sections describe the terms of the ESOP Account, effective as of January 1,
2007.
10.01 Defined Terms
     As used herein, unless the context requires otherwise, the terms below
shall have the following definitions:
     (a) Common Stock means the common stock of the Company.
     (b) ESOP means the employee stock ownership portion of the Savings Plan.
     (c) ESOP Account means the account credited with the Participant’s ESOP
Contributions.
     (d) ESOP Contribution means the amount determined in Plan section 10.03.
     (e) Savings Plan means the Performance Food Group Company Employee Savings
and Stock Ownership Plan, as amended for the applicable time.
10.02 Participation
     Participation in the Plan shall be limited to members of Senior Management
of the Company whose participation in the Savings Plan is limited and who are
selected to participate in the Plan as of the original Effective Date. No other
individuals may participate in the Plan.
10.03 Amount of Benefits.
     (a) Amount of Benefits. The amount of the benefit payable to a Participant
under this Plan shall be determined based on the value of a Participant’s
Account. A Participant’s Account at any time will be valued as follows:
     (i) Each Participant will have an Account established upon his behalf.
     (ii) The Account will be increased by an amount of any ESOP Contribution,
determined under subsection (b), that may be provided from time to time plus any
forfeitures credited to a Participant’s Account, plus any earnings and losses
thereon.

-21-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
     (iii) The amount of the benefit payable will be based upon the value of the
Account after application of the vesting rules determined under Plan section
10.05.
     (b) Determination of ESOP Contribution. The amount of ESOP Contribution is
a hypothetical amount equivalent to the Participant’s allocable share of the
Company’s contribution to the Savings Plan as an ESOP contribution assuming the
Participant was eligible to receive a contribution to the ESOP.
10.04 Investments
     A Participant’s Account shall hypothetically be invested in Common Stock of
the Company (“Company Stock Fund”). Such amounts shall be credited with
dividends, if any, paid on Common Stock.
     Effective January 1, 2006, a Participant may diversify all or part of the
Company Stock Fund held in his Account. The diversified portion of his Account
will be credited with earnings or losses equivalent to the earnings or losses
attributable to the Wachovia Stable Value Fund for the equivalent period.
10.05 Vesting
     A Participant will be vested in his Account Balance based on the vesting
rules under the Savings Plan.
10.06 Benefit Commencement and Payment Options
     (a) Benefit Commencement on termination. Effective January 1, 2005, payment
of a Participant’s Account shall commence sixty (60) days after the
Participant’s Termination of Employment; provided that such payment must be made
by the later of (i) December 31 of the calendar year in which payment was
scheduled, or (ii) the 15th day of the third month following the scheduled
payment date, or (iii) if the Participant is a Key Employee on his or her
Termination of Employment or the first day of the month following the six-month
anniversary of the Participant’s Termination of Employment.
     (b) Benefit Commencement on death. Effective January 1, 2005, payment of
the pre-retirement death benefits shall commence sixty (60) days after the
Participant’s date of death or as soon thereafter as is practicable; provided
that such payment must be made by the later of (i) December 31 of the calendar
year in which payment was scheduled, or (ii) the 15th day of the third month
following the scheduled payment date. If no beneficiary is designated, the death
benefit shall be paid to his estate.
     (c) No acceleration. Except as provided in Treasury Regulations, no
acceleration in the time or schedule of any payment or amount scheduled to be
paid from the Participant’s

-22-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
Account is permitted.
     (d) Form of Benefit Payment. Benefits shall be payable in the form of a
lump-sum distribution in cash. Amounts invested in the Company Stock Fund shall
be paid in cash based on the closing price of Company Stock as of the day prior
to the date of Termination of Employment.
10.07 Death Benefits
     (a) Active Participation. If a Participant dies while actively employed by
the Company, his Account shall become fully vested, and his Beneficiary shall
receive the benefit determined under Plan section 10.03.
     (b) Beneficiary. A Participant’s Beneficiary shall be the person last
designated as such in writing, filed by the Participant and on record with the
Company with respect to this Plan. A Participant may change or amend such
Beneficiary designation at any time by filing a new written designation. If no
Beneficiary designation is in force at the Participant’s death, or the
designated Beneficiary has predeceased the Participant, then the Participant’s
Beneficiary shall be his surviving spouse, or if none, his estate.

-23-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE XI
Amendment or Termination of Plan
     The Plan may be terminated or amended at any time by the Board, effective
as of any date specified. Any such action taken by the Board shall be evidenced
by a resolution and shall be communicated to Participants and Beneficiaries
prior to the effective date thereof. No amendment or termination shall decrease
the amount of a Participant’s Account credited prior to the effective date of
the amendment or termination.

-24-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE XII
Miscellaneous
12.01 Non-assignability
     The interests of each Participant under the Plan are not subject to claims
of the Participant’s creditors; and neither the Participant nor his Beneficiary
shall have any right to sell, assign, transfer or otherwise convey the right to
receive any payments hereunder or any interest under the Plan, which payments
and interest are expressly declared to be non-assignable and non-transferable.
12.02 Notices and Elections
     All notices required to be given in writing and all elections required to
be made in writing under any provision of the Plan shall be invalid unless made
on such forms as may be provided or approved by the Administrator and, in the
case of a notice or election by a Participant or Beneficiary, unless executed by
the Participant or Beneficiary giving such notice or making such election.
Notices and elections shall be deemed given or made when received by any member
of the committee that serves as Administrator.
12.03 Delegation of Authority
     Whenever the Company is permitted or required to perform any act, such act
may be performed by its Chief Executive Officer or President or other person
duly authorized by its Chief Executive Officer or President or its Board.
12.04 Service of Process
     The Administrator shall be the agent for service of process on the Plan.
12.05 Governing Law
     The Plan shall be construed, enforced and administered in accordance with
the laws of the Commonwealth of Virginia.
12.06 Binding Effect
     The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.

-25-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
12.07 Severability
     If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.
12.08 Gender and Number
     In the construction of the Plan, the masculine shall include the feminine
or neuter and the singular shall include the plural and vice-versa in all cases
where such meanings would be appropriate.
12.09 Titles and Captions
     Titles and captions and headings herein have been inserted for convenience
of reference only and are to be ignored in any construction of the provisions
hereof.
12.10 Omnibus Provisions
     (a) Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as complies with the applicable requirements of
Code section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section
409A(a)(1).
     (b) It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder). The
Company is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply the requirements
of Code section 409A (including any transition or grandfather rules thereunder
and to declare any election, consent or modification thereto void if
non-compliant with Code section 409A.
     (c) Pursuant to Section 3.02 of Internal Revenue Notice 2006-79 and
Section 3.01 (B)(1).02 of Internal Revenue Notice 2007-86 (collectively, the
“Transition Relief”), the Company shall permit Participants to modify their
existing deferral elections with respect to Post-2004 Accounts previously made
pursuant to the Plan to reflect new deferral elections regarding the time and
form of payment of benefits due under the Plan to the full extent permitted by,
and in accordance with, the Transition Relief.

-26-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
APPENDIX A
to the
PERFORMANCE FOOD GROUP COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
     This Appendix A describes those provisions of the Plan that govern a
Participant’s Pre-2005 Account.
ARTICLE I
Deferral of Payment of Compensation and
Establishment of Deferred Compensation Account
     1.1 Establishment of Deferred Compensation Accounts. The Committee and the
Company or Adopting Employer established an unfunded individual “Deferred
Compensation Account” consisting of book entries for each Participant to which
Deferral Contributions made prior to January 1, 2005, plus earnings and losses
thereon, are credited.
     1.2 Accrual of Earnings. The Committee and the Company or Adopting Employer
shall credit each Participant’s Deferred Compensation Account with additional
amounts to represent hypothetical investment earnings (including losses) on the
amounts credited to the Deferred Compensation Account pursuant to Section 1.1.
Such hypothetical investment earnings shall continue to accrue until the
allocation date as of which benefits are determined pursuant to Section 1.1.
Pursuant to Section 1.3, a Participant shall have the right to designate how the
amounts in his Deferred Compensation Account shall be deemed to be invested in
hypothetical investment options selected by the Company. Additions credited to a
Participant’s Deferred Compensation Account shall be based on the performance of
the hypothetical investment options designated by the Participant.
     1.3 Deemed Investment Directions. Subject to such limitations as may from
time to time be required by law or imposed by the Committee or the Company, and
subject to such operating rules and procedures as may be imposed from time to
time by the Committee or the Company, prior to the date on which a direction
will become effective, a Participant may communicate to the Company a direction
as to how his Deferred Compensation Account should be deemed to be invested (in
whole percent multiples) among the hypothetical investment options. Such
direction may separately designate hypothetical investments (i) for that portion
of the Participant’s Deferred Compensation Account attributable to amounts that
will be credited to the Participant’s Deferred Compensation Account prior to the
designation date on which such direction shall become effective, and (ii) for
that portion of the Participant’s Deferred Compensation Account attributable to
amounts that will be credited to the Participant’s Deferred Compensation Account
after the designation date on which such direction shall become effective. Such
direction shall become effective subject to the following rules and procedures:
     (a) Any initial hypothetical investment direction shall be in writing, on a
form supplied by and filed with the Committee, and shall be effective as of the

-27-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
designation date determined by the Committee. Any subsequent hypothetical
investment direction shall be made on-line using the Todd Organization’s
Website, and shall be effective as of the end of the business day in which the
direction is made, unless the direction is made on a day the applicable market
is closed, in which case the direction shall be effective as of the following
business day.
     (b) (1) All amounts credited to a Participant’s Deferred Compensation
Account shall be deemed to be invested in accordance with the then effective
hypothetical investment direction. (2) As of the effective date of any new
hypothetical investment direction, all or a portion of a Participant’s Deferred
Compensation Account at that date shall be reallocated among the designated
hypothetical investment options according to the new hypothetical investment
directions and according to the percentages specified in the new hypothetical
investment direction unless and until a subsequent hypothetical investment
direction becomes effective.
     (c) If the Committee receives a hypothetical investment direction that it
finds to be incomplete, unclear, or improper, the Participant’s hypothetical
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial hypothetical investment direction, the Participant
shall be deemed to have filed no hypothetical investment direction) until the
next designation date, unless the Committee provides for, and permits the
application of, corrective action prior thereto.
     (d) If the Committee possesses at any time directions as to the
hypothetical investment of less than all of a Participant’s Deferred
Compensation Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be invested in any investment
option selected by the Committee, and the Committee shall not be liable for the
investment option(s) selected by it in such circumstances.
     Neither the Committee, the Company, nor any Adopting Employer shall be
liable for any losses or damages of any kind relating to the hypothetical
investment of a Participant’s Deferred Compensation Account hereunder
ARTICLE II
Distribution of Deferred Compensation
     2.1 Time of Payment of Deferred Compensation. The balance of the
Participants Deferred Compensation Account shall not be subject to forfeiture
(other than as a result of investment losses included in the hypothetical
investment earnings credited pursuant to Section 1.2) and shall become payable
by the Company or Adopting Employer, in accordance with the election made by the
Participant at the time of his first election to defer commencing either:
     (a) at the time of his termination from employment with the Company and all
Adopting Employers;

-28-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
     (b) at a specific date designated by the Participant; or
     (c) in a combination of (a) and (b).
     Such election by a Participant shall also specify whether his Deferred
Compensation Account is to be paid:
     (a) in a lump sum;
     (b) in pro rata annual installments for a period not to exceed ten
(10) years after his termination of employment, with each installment equal to
the unpaid balance of such Deferred Compensation Account divided by the number
of remaining installments and, if the Participant dies before all installments
are made, with the remaining installments being made to his Beneficiary; or
     (c) in a combination of (a) and (b).
     Such election by a Participant may also specify that, notwithstanding his
election to have payment commence on a specified distribution date, the Company
or Adopting Employer shall immediately pay the Participant the balance of his
Deferred Compensation Account in a lump sum within thirty (30) days:
     (a) in the event (i) there is a change in control of the Company as defined
in the Company’s 1997 Stock Incentive Plan and (ii) the Participant’s employment
is terminated for any reason within two (2) years after the change in control
has occurred; or
     (b) in the event his employment is terminated:
     (i) involuntarily (including as the result of disability); or
     (ii) voluntarily, following:
     (A) any reduction in the Participant’s base salary or annual available
bonus opportunity;
     (B) any material reduction in the level of responsibility, position
(including status, office, title, reporting relationships or working
conditions), authority or duties of the Participant; or
     (C) any relocation to which the Participant has not agreed to an office of
the Company or Adopting Employer more than thirty-five (35) miles from the
office where the Participant was located or any increase in the Participant’s
required travel amounting to a constructive relocation.

-29-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
     A Participant may elect one time and method of payment for himself and a
different time or method of payment for his Beneficiary.
     A Participant who has terminated employment with the Company and all
Adopting Employers may change his election with respect to the time and method
of payment under the Plan as described in this Section 2.1 at any time prior to
the beginning of the Plan Year in which his payment is scheduled to commence
pursuant to the election made at the time of his final election to defer.
     2.2 Withholding. There shall be deducted from all payments under the Plan
the amount of any taxes required to be withheld by any federal, state or local
government. The Participants and their Beneficiaries and personal
representatives shall bear any and all federal, foreign, state or local taxes
imposed on amounts paid under the Plan.
     2.3 Restriction on Alienation or Assignment. The right of a Participant to
benefits under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Participant or the Participant’s Beneficiary,
nor shall any such amount be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefit.
     2.4 Unforeseen Emergency. Upon application by a Participant or Beneficiary
and approval thereof by the Committee, a Participant (or a Beneficiary after the
death of the Participant) may withdraw, upon a showing of an unforeseen
emergency, part or all of the amount then credited in his Deferred Compensation
Account. For purposes of this Section 2.4, unforeseen emergency shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant or Beneficiary and that would result in severe financial hardship to
the Participant or Beneficiary if early withdrawal were not permitted, resulting
from a sudden and unexpected illness or accident of the Participant or
Beneficiary (or of a dependent (as defined in Section 152(a) of the Code)) of
the Participant or Beneficiary, loss of the Participant’s or Beneficiary’s
property due to casualty or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or Beneficiary, which unforeseen emergency may not be relieved
through reimbursement or compensation by insurance or otherwise, by liquidation
of the Participant’s or Beneficiary’s assets (to the extent such liquidation
would not itself cause severe financial hardship), or by cessation of deferrals
under the Plan. Withdrawals of amounts because of an unforeseeable emergency may
be permitted only to the extent reasonably necessary to satisfy the emergency
need.

-30-



--------------------------------------------------------------------------------



 



Performance Food Group Company
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2007
ARTICLE III
Amendments and Termination of Plan
     3.1 Amendments and Terminations. The Board reserves the right to amend or
terminate the Plan. In the event of any such amendment or termination, such
amendment or termination shall not reduce the amount of the payment of any
benefit currently payable to any individual who is a Participant or Beneficiary
on the effective date of the amendment or termination or eliminate the right of
a Participant to payment of the then current balance of the Participant’s
Deferred Compensation Account. Any action by the Company amending or terminating
the Plan may be by resolution of the Board or by any person or persons duly
authorized by resolution of the Board to take such action.
     3.2 Distribution of Assets Upon Termination. The Company and the Adopting
Employers shall retain absolute ownership of any assets held to finance the
payment of benefits under the Plan. Upon termination of the Plan, any such
assets held by the Company and the Adopting Employers or otherwise held as a
reserve for the payment of such benefits shall remain the property of the
Company and the Adopting Employers. No Participant or Beneficiary shall have any
right or claim to such assets except as provided herein.

-31-